DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments filed on 2/02/2021 have been fully considered and are persuasive.  The rejections of claims 21-36 and 38-40 has been withdrawn. 

Allowable Subject Matter
Claims 21-36 and 38-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or reasonably suggest an apparatus for a computed tomography (CT) system, comprising:
a pre-object filter configured to rotate about an axis of the pre-object filter and shape a profile of radiation attenuation in a fan-angle wherein:
the pre-object filter comprises a core between a first end and a second end of the pre-object filter, wherein the core has a circumference that is smaller than a circumference of the first end and a circumference of the second end, wherein the first end, the second end, and the core define an aperture;
wherein a width of the aperture at a first rotation angle of the pre-object filter about a longitudinal axis of the pre-object filter differs from a width of the aperture at 
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Hoffman (US 2004/0234037), who teaches a CT system comprising a pre-object filter configured to rotate about an axis of the pre-object filter and shape a profile of radiation attenuation in a fan-angle, wherein the pre-object filter comprises a core between a first end and a second end of the pre-object filter, wherein the core has a circumference that is smaller than a circumference of the first end and a circumference of the second end, wherein the first end, the second end, and the core define an aperture; however Hoffman fails to explicitly teach that a width of the aperture at a first rotation angle of the pre-object filter about a longitudinal axis of the pre-object filter differs from a width of the aperture at a second rotation angle of the pre-object filter about the longitudinal axis of the pre-object filter, and a depth of the aperture at the first rotation angle is substantially equal to a depth of the aperture at the second rotation angle.
The primary reason for allowance of the claims is the combination of the CT system’s pre-object filter configured to rotate about an axis of the pre-object filter and shape a profile of radiation attenuation in a fan-angle wherein: the pre-object filter comprises a core between a first end and a second end of the pre-object filter, wherein the core has a circumference that is smaller than a circumference of the first end and a circumference of the second end, wherein the first end, the second end, and the core define an aperture; wherein a width of the aperture at a first rotation angle of the pre-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438.  The examiner can normally be reached on Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881